J-S14011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRIS ALLAN WILLIAMS                       :
                                               :
                       Appellant               :   No. 1115 WDA 2021

         Appeal from the Judgment of Sentence Entered August 5, 2021
    In the Court of Common Pleas of Washington County Criminal Division at
                       No(s): CP-63-CR-0001367-2019


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                            FILED: JULY 15, 2022

        Chris Allan Williams appeals from the judgment of sentence entered

following his convictions for simple assault, recklessly endangering another

person, misdemeanor disorderly conduct, summary disorderly conduct, and

summary harassment.1 Williams challenges the discretionary aspects of his

sentence. We affirm.

        The trial court summarized the facts of this case as follows:

           The testimony at trial developed the following facts. At
           approximately 9:50 P.M. on March 23, 2019, [Williams], his
           wife, and a friend attended a movie at the Regal Crown
           Theater in North Franklin Township, Washington County,
           Pennsylvania. Anthony Ward, Lamar Wormsley, and four
           other boys also attended the same showing that evening.
           All of the boys were juveniles at the time of the incident.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S.A. §§ 2701(a)(2), 2701(a)(1), 2705, 5503(a)(1), and 2709(a)(1),
respectively.
J-S14011-22


          During the film, [Williams] became irritated with the group
          of six boys, because he felt that the boys were being
          disruptive. During the movie, [Williams] shouted at the
          group of boys to “[s]hut the fuck up.” Following a reply from
          the group of boys, [Williams] left his seat and confronted
          the group. During the confrontation in the theater,
          [Williams] punched Lamar Wormsley, injuring his lip.
          Following this punch, a larger physical altercation ensued
          between [Williams] and the group of juveniles. Multiple
          witnesses testified at trial that [Williams] instigated the
          confrontation. Following the altercation in the theater, the
          boys exited to the hallway, and [Williams] followed. In the
          hallway, [Williams] escalated the situation. He produced a
          pistol and fired a shot, injuring Anthony Ward’s knee in the
          process. Constable Thomas Duncan (working security for
          the theater) intervened and disarmed [Williams]. Anthony
          Ward required transportation to a hospital in Pittsburgh via
          Life Flight helicopter. Ward sustained serious injuries to his
          knee and required surgery. Doctors performed surgery to
          remove the bullet from Ward. Pennsylvania State Police
          accompanied [Williams] to a hospital but did not place him
          into custody. [Williams] turned himself and was arraigned,
          whereupon he was released on unsecured bail. The
          Commonwealth offered the testimony of two expert
          witnesses during trial. Jared Hiester, a forensic analyst from
          the Pennsylvania State Police, testified as an expert in DNA
          analysis. Jared Hiester testified that [Williams] actually used
          the gun based on DNA evidence found on the gun's
          handgrip. Corporal Creighton Callas of the Pennsylvania
          State Police, an expert in firearms and toolmarks analysis,
          testified that it was unlikely that [William’s] gun discharged
          accidentally.

Trial Court Opinion, Oct. 28, 2021, at 4-5 (citations to record omitted).

       A jury found Williams guilty of two counts of simple assault and one

count each of REAP and disorderly conduct.2 The trial court found him guilty

of the summary offenses of harassment and disorderly conduct. The trial court

____________________________________________


2 The jury found Williams not guilty of aggravated assault and terroristic
threats.

                                           -2-
J-S14011-22



imposed the following sentences: four to 12 months for the first simple assault

conviction; six to 18 months for the second simple assault conviction; nine to

18 months for the REAP conviction; and five to 12 months for the disorderly

conduct conviction. It imposed no further penalty for the summary offenses.

The court ordered that the sentences run consecutive to each other, for an

aggregate sentence of two to five years’ imprisonment.

      Williams filed a post-sentence motion, claiming the court failed to

recognize mitigating factors and cited improper aggravating factors when

imposing an excessive sentence; the court erred in using the weapon

enhancement; the court did not consider the particular circumstances of the

defendant; and the court erroneously applied aggravating circumstances. The

court denied the motion. Williams filed a timely notice of appeal.

      Williams raises the following issues:

         1. Did the trial court abuse its discretion by imposing a
         manifestly excessive sentence?

         2. Did the trial court fail to place adequate reasons on the
         record for imposing such an excessive sentence?

         3. Did the trial court far exceed the maximum range as
         provided in the Pennsylvania Sentencing Guidelines?

Williams’ Br. at 4 (suggested answers omitted).

      Williams’ issues go to the discretionary aspects of his sentence, for

which there is no automatic right to appellate review. Commonwealth v.

Banks, 198 A.3d 391, 401 (Pa.Super. 2018). A defendant may obtain

appellate review of discretionary aspects of sentence only if: (1) the appeal is


                                     -3-
J-S14011-22



timely; (2) the defendant preserved the issues below; (3) the defendant has

included in the brief to this Court a Pa.R.A.P. 2119(f) concise statement of

reasons relied upon for allowance of appeal; and (4) the Rule 2119(f)

statement raises a substantial question that the sentence is not appropriate

under the Sentencing Code or is contrary to fundamental sentencing norms.

Id.; Pa.R.A.P. 2119(f). See also Banks, 198 A.3d at 401. We make the

substantial-question determination based solely on the contents of the Rule

2119(f) statement. Commonwealth v. Mouzon, 812 A.2d 617, 621-22 (Pa.

2002). Only if the appellant has raised a substantial question may we turn to

the merits of the sentencing claims. See id.

     In his Rule 2119(f) statement, Williams alleges the trial court improperly

applied the sentencing matrixes. For the first simple assault conviction,

Williams maintains the Sentencing Guidelines’ range was restorative sanctions

to one month incarceration, with the aggravated range adding an additional

three months. He asserts the sentence of four to 12 months “exceeds the

maximum penalty that is permitted and is therefore improper.” Williams’ Br.

at 12. He makes similar claims for the remaining sentences, claiming each

“exceeds the maximum penalty and is therefore improper.” Id. at 13.

Williams’ Rule 2119(f) statement also challenges the imposition of consecutive

sentences. He claims that the sentences for counts five and seven should have

been concurrent “as they were charged for the same incident with Mr.

Wormsley in the theater seats,” and sentences for counts four and six should




                                    -4-
J-S14011-22



have been concurrent “since they arose from the same incident with Mr. Ward

in the hallway.” Id. at 14.

      Although his appeal was timely, Williams did not preserve the claims he

asserts in his Rule 2119(f) statement, either at his sentencing hearing or in

his   post-sentence   motion.   These   claims   are   therefore   waived.   See

Commonwealth v. Lamonda, 52 A.3d 365, 371 (Pa.Super. 2012) (en banc)

(“Issues challenging the discretionary aspects of a sentence must be raised in

a post-sentence motion or by presenting the claim to the trial court during the

sentencing proceeding”) (citation omitted); Pa.R.A.P. 302(a) (“Issues not

raised in the trial court are waived and cannot be raised for the first time on

appeal”).

      Furthermore, his challenge to imposition of consecutive sentences does

not raise a substantial question. A sentencing court has discretion to run

sentences consecutively, and “a bald claim of excessiveness due to the

consecutive nature of a sentence will not raise a substantial question.”

Commonwealth v. Dodge, 77 A.3d. 1263, 1270 (Pa.Super. 2013). To raise

a substantial question regarding consecutive, guidelines sentences, the

appellant must articulate in the Rule 2119(f) statement that the sentence is

clearly unreasonable and excessive on its face in light of the criminal conduct

at issue in the case. Id. at 1269-70. Here, Williams’ bald challenge to the

imposition of consecutive sentences does not raise a substantial question.

      Accordingly, because Williams failed to preserve his claims in the trial

court and failed to raise a substantial question, we cannot review his claims.

                                     -5-
J-S14011-22



And even if Williams had cleared these hurdles, we still could not review the

claims in the Rule 2119(f) statement. Williams waived the claims by failing to

put them in the “Statement of Questions Involved” section of his brief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/2022




                                    -6-